NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 08-50583

               Plaintiff - Appellee,             D.C. No. 8:07-cr-00265-AG

   v.
                                                 MEMORANDUM *
 CLARA INES CARRION-RAMIREZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                     Andrew J. Guilford, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Clara Ines Carrion-Ramirez appeals from her guilty-plea conviction and 37-

month sentence imposed for illegal reentry, in violation of 8 U.S.C. § 1326.

        Pursuant to Anders v. California, 386 U.S. 738 (1967), Carrion-Ramirez’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

Accordingly, we affirm the district court’s judgment.

       In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b)(2). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)).

       Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED but REMANDED.




DAT/Research                               2                                     08-50583